Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calhoun, US5437754.
Regarding claim 1, Calhoun discloses providing a production tool having a dispensing surface with cavities spaced a predetermined distance from each other (Fig 1 having a web 30 with a plurality of cavities 32); filling at least 30% of the cavities in the dispensing surface with two or more shaped abrasive particles in an individual cavity creating a multiplexed abrasive structure comprising two or more shaped abrasive particles in close proximity to each other (abrasive articles 90 with grains 98 carried by the cavities , Figs 1 and 2); aligning a resin coated backing with the dispensing surface with the resin layer facing the dispensing surface (sheet 60, 4:13-50 , Fig 1); transferring the shaped abrasive particles in the cavities to the resin coated backing and attaching the shaped abrasive particles to the resin layer (Fig 1), and removing the production tool to expose the multiplexed abrasive structures in a patterned abrasive layer on the resin coated backing.  (Fig 1)
Regarding claims 2 and 3, Calhoun discloses each and every limitation set forth in claim 1. Furthermore, Calhoun discloses explicitly disclose the cavities comprise rows of parallel lines or a pattern of concentric circles. (3:1-7)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calhoun, US5437754.
Regarding claims 4 and 5, Calhoun discloses each and every limitation set forth in claim 1. However, Calhoun does not discloses filling at least 50% of the cavtiites in the dispensing surface with two or more shaped abrasive particles Or filling at least 80% of the cavtiites in the dispensing surface with two or more shaped abrasive particles. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated a process wherein filling at least 50% of the cavtiites in the dispensing surface with two or more shaped abrasive particles Or filling at least 80% of the cavtiites in the dispensing surface with two or more shaped abrasive particles , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art since such modification increases the amount of abrasive components therefore increasing usage time of an abrasive article produced.
Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calhoun, US5437754 in view of Gaeta, US20140106126.
Regarding claim 6,  Calhoun  discloses each and every limitation set forth in claim 1. However, Calhoun fails to disclose filling at least some of the cavitites with a single shaped abrasive particle.
Gaeta teaches an abrasive article wherein a single shaped abrasive particles 2001 are dispensed on the surface of the backing .  (Fig 20B, Paragraph 0269)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified filling at least some of the cavities as disclosed by 
Regarding claim 7, Calhoun  discloses each and every limitation set forth in claim 1. However, Calhoun fails to disclose filling at least some of the cavitites with crushed abrasive particles. 
Gaeta teaches abrasives particles can comprise crushed abrasive grit (paragraph 0146)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the filling at least some of the cavities disclosed by Calhoun to have further incorporated filling at least some of the cavitites with crushed abrasive particles as taught by Gaeta in order to reduce cost and reduce material used in production of the abrasive article. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723